In a tax certiorari proceeding pursuant to Real Property Tax Law article 7, the appeal is from an order of the Supreme Court, Westchester County (Palella, J.), entered March 14, 1996, which denied the motion by Assessor of the City of Rye, Board of Review of the City of Rye, and City of Rye for summary judgment dismissing the proceeding.
Ordered that the order is affirmed, with costs.
*520Under the circumstances here presented, the price paid for the subject real property was not dispositive of its value (cf., Plaza Hotel Assocs. v Wellington Assocs., 37 NY2d 273, 277-278). The court therefore correctly denied the appellants’ motion for summary judgment as the question of value for tax assessment purposes remained a material, triable issue of fact (see, CPLR 3212 [b]). Miller, J. P., Ritter, Thompson and Krausman, JJ., concur.